DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 09, 2021 has been entered.
 
Response to Amendment
3.	This Office Action is issued in response to the applicant request for continued examination (RCE) filed on August 09, 2021, in which claims 1-18 are presented for examination. 
4.	Claims 1, 7, and 13 are in independent form
5.	Claims 1, 7, and 13 are amended.6.	Applicant did not file Terminal Disclaimer to overcome the double patenting rejection. As a result, the double patenting rejection maintained in the instant Office Action. 
Response to Arguments
7.	Applicant's arguments with respect to the 35 USC 103 rejection have been considered but are moot in of the new grounds of rejection.
Remarks
8.	Applicant requests that the double patenting rejection “to be held in abeyance until allowable subject matter is indicated”. 
9.	It has been common practice for an applicant to request that a provisional non-statutory double patenting rejection (aka: an obviousness-type double patenting rejection) be held in abeyance until the claims are otherwise found to be allowable. 
As of the Ninth Edition, Revision 07.2015 (October publication) the MPEP § 804 states that: 
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated (Emphasis added). Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the non-statutory double patenting rejection(s) is made of record by the examiner.

Thus, in order for a reply to an Office Action that includes a provisional non-statutory double patenting rejection to be considered responsive, “filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary.”
Double Patenting
10.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

11.	The independent claims have been mapped out below as an example.
Application 16/223,324
Co-pending Application 16/223387
1. A method for configuring a network environment for a server, the method comprising: receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment in which a server used by a client machine in a client domain is located; translating the first IP information and generating second IP information based on the translated first IP information, the second IP information used for creating a second network environment for the server; creating the second network environment for the server so that the server used by the client machine in the client domain is operable in the created second network environment; performing a test for the created second network environment using the generated second IP information; and 




determining if the server will perform as expected in the created second network environment based on results of the performed test. 
7. A non-transitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for configuring a network environment for a server, the method comprising: receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment in which a server used by a client machine; translating the first IP information and generating second IP information based on the translated first IP information, the second IP information used for creating a second network environment for the server; creating the second network environment for the server so that the server used by the client machine in the client domain is operable in the created second network environment; performing a test for the created second network environment using the generated second IP information; and determining if the server will perform as expected in the created second network environment based on results of the performed test. 13. A cloud-based server of a cloud-based computing platform comprising: a processor; and a memory coupled to the processor and having stored thereon instructions that when executed by the processor configure the cloud-based server to: receive, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment in which a server used by a client machine in a client domain is located; translate the first IP information and generating second IP information based on the translated first IP information, the second IP information used for creating a second network environment for the server; create the second network environment for the server so that the server used by the client machine in the client domain is operable in the created second network environment; perform a test for the created second network environment using the generated second IP information; and determine if the server will perform as expected in the created second network environment based on results of the performed test.
1. A method for configuring a network environment for a server, the method comprising: receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translating the first IP information, without having to interpose a camouflage layer into the first IP information, and generating second IP information in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; creating the second network environment for the server; and generating user information in a second format different from the format based on the generated second IP information, wherein the second format is condensed version of firewall rules of the first format; anddeploying the server in the created second environment. 
wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules.
7. A non-transitory computer readable storage medium having stored thereon instructions that when executed by a processor perform a method for configuring a network environment for a server, the method comprising: receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translating the first IP information, without having to interpose a camouflage layer into the first IP information, and generating second IP information in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; creating the second network environment for the server; and generating user information in a second format different from the format based on the generated second IP information, wherein the second format is condensed version of firewall rules of the first format;; and
deploying the server in the created second environment;wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules.


13. A cloud-based server of a cloud-based computing platform comprising: a processor; and a memory coupled to the processor and having stored thereon instructions that when executed by the processor configure the cloud-based server to: receive, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment associated with a server used by a client machine; translate the first IP information, without having to interpose a camouflage layer into the first IP information, and generating second IP information in a first format based on the translated first IP information, the second IP information used for creating a second network environment for the server; create the second network environment for the server; and generating user information in a second format different from the format based on the generated second IP information, wherein the second format is condensed version of firewall rules of the first format;; and 
deploy the server in the created second environment. 

wherein the IP rules of the server comprise one of interface rules, resource allocation rules, port location rules, network address rules, or network address translation rules.

12.	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vatnikov et al. U.S. 2015/0341221A1 (hereinafter Vatnikov) in view of Raghunathan et al. U.S. 2017/0060608 A1 (hereinafter Raghunathan).

Regarding claim 1, Vatnikov discloses a method for configuring a network environment for a server, the method comprising: 	receiving, at a cloud-based computing platform, first internet protocol (IP) information relating to a first network environment in which a server used by a client machine in a client domain is located (Vatnikov [0008]-[0012], as in [0008] a user may define IP mapping rules that describe how VMs which are connected to specific virtual networks at the protected and recovery sites; as in [0011] a user specifies parameter values such as IP address);
 translating the first IP information (Vatnikov [0031] where IP translation performed, e.g., “predicate M may take as input parameters the old static IP address, network mask, and a source IP subnet Classless Inter-Domain Routing (CIDR) string, and check if the old IP address belongs to a specific IP subnet”) and generating second IP information based on the translated first IP information (Vatnikov [0016] where a second IP information created based on the first IP, e.g., “specifying a network mapping 
 creating the second network environment for the server so that the server used by the client machine in the client domain is operable in the created second network environment (Vatnikov [0029] where a second network created, e.g., “ a VM failing over from old network Np to new network Nr, the predicate M is invoked to check if the rule is applicable to the VM. This check occurs at step 320, where the site recovery application evaluates the old guest OS TCP/IP settings against the IP mapping rule and determines whether the Boolean function M (that indicates a match to the old IP settings) returns true);
 performing a test for the created second network environment using the generated second IP information (Vatnikov [0035] where the operable of the second network checked, e.g., “with respect to disaster recovery (failover), techniques disclosed herein for IP customization may also be applied to migration of VMs between data 

Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Vatnikov and Raghunathan discloses a method, wherein translating the first IP information comprises determining changes to IP rules of the server (Vatnikov [0031] where IP translation performed, e.g., “predicate M may take as input parameters the old static IP address, network mask, and a source IP subnet Classless Inter-Domain Routing (CIDR) string, and check if the old IP address belongs to a specific IP subnet”).

Regarding claim 3, the rejection of claim 2 is hereby incorporated by reference, the combination of Vatnikov and Raghunathan discloses a method, further comprising generating user information based on the generated second IP information, wherein the generated user information includes the determined changes made to the IP rules of the 

Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Vatnikov and Raghunathan discloses a method, wherein if the results of the test indicate that the server will perform as expected in the created second network environment, further comprising deploying the server in the created second network environment; and
 	if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising changing at least one parameter associated with the server (Raghunathan [0051]-[0052], e.g., “Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs to a test environment. Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs from the test environment to a production environment), the at least one parameter associated with the server comprising at least one of:
 	central processing unit (CPU) resource allocation for the server (Raghunathan [Figure 4, element 412] “processing unit’);
 	memory resource allocation for the server (Raghunathan [Figure 4, element 414, “system memory”); and


Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Vatnikov and Raghunathan discloses a method, further comprising, if the results of the test indicate that the server will not perform as expected in the created second network environment, further comprising generating a difference report including information relating to changes that need to be made to at least one parameter associated with the server (Raghunathan [0051]-[0052] e.g., “(¶51-52 - Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs to a test environment. Compare the most recent 1 week moving average against 1 week moving average of values at deployment of the group of VMs from the test environment to a production environment”).

Regarding claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Vatnikov and Raghunathan discloses a method, further comprising, reconfiguring the created second network environment based on the information included in the generated difference report (Raghunathan [0017] where the created second network reconfigured, e.g., “VM is then reconfigured with the new TCP/IP settings”). 
With regard to independent claims 7 and 13,  	These claims are similar in scope with claim 1 and are rejected under a similar rational.

With regard to Dependent claims 8 and 14, 
These claims are similar in scope to claim 2 and are rejected under a similar rational.

With regard to Dependent claims 9 and 15, 
These claims are similar in scope to claim 3 and are rejected under a similar rational.

With regard to Dependent claims 10 and 16, 
These claims are similar in scope to claim 4 and are rejected under a similar rational.
 	With regard to Dependent claims 11 and 17, 
These claims are similar in scope to claim 5 and are rejected under a similar rational.
 	With regard to Dependent claims 12 and 18, 
These claims are similar in scope to claim 6 and are rejected under a similar rational.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156